          Case 1:20-cv-02625-LGS Document 66 Filed 09/30/20 Page 1 of 2




                                   The Clerk of Court is respectfully directed to close the letter motions at
                                   Docket Nos. 60 and 63. To the extent there are any remaining disputes
                                   regarding the depositions of treating physicians, the parties shall, by
                                   October 2, 2020, meet and confer to try to resolve those disputes and
Via ECF filing                     jointly file a one-page letter apprising the Court of any outstanding
                                   disputes.
The Honorable Lorna G. Schofield
United States District Court, SDNY So Ordered.
500 Pearl Street
New York, NY 10007                 Dated: September 30, 2020
                                          New York, New York
RE:    Powers v. Memorial Sloan Kettering Cancer Center
       Case no. 1:20-cv-02625-LGS

Dear Judge Schofield:
        I represent Plaintiff in the above referenced matter. I believe Defense Counsel sent her
letter regarding expert disclosures prematurely and due to a miscommunication between the
parties. Plaintiffs agreed to serve Defendants with disclosures that comply with Fed. R. Civ. Pro.
26(a)(2)(B) before defense counsel sent its preconference letter. I did not see the letter to the
Court yesterday because I was observing Yom Kippur and had turned off all electronic
communication in observance of the holiday.
          Prior to the Court issuing its Memo Endorsement Order today, Ms. Baydala and I
conferred by phone and I clarified Plaintiff’s intention to serve disclosures in advance of each
treating physician’s deposition regarding the subject areas of the testimony Plaintiff intends to
elicit. I do not know what opinions the treating physicians may have (as I would in the case of a
retained expert) because their institutions (Oregon Health Science University and Memorial Sloan
Kettering) have refused to allow me to interview these witnesses in advance for that purpose.
Nevertheless, I assured defense counsel that I will provide the disclosures she requested.
       Based on Plaintiff’s intention to serve Rule 26(a)(2)(B) disclosures for the treating
physicians Plaintiff will depose, I believe the issues raised by Defense Counsel’s letter are now
moot. I regret the miscommunication and the delay that occurred advising the Court of as much.


                                                            Respectfully Submitted,
                                                            HENDLER FLORES LAW, PLLC



                                                            ______________________________
                                                            Scott M. Hendler – Pro Hac Vice
        Case 1:20-cv-02625-LGS Document 66 Filed 09/30/20 Page 2 of 2




                                               shendler@hendlerlaw.com
                                               1301 W. 25th Street, Suite 400
                                               Austin, Texas 78705
                                               Tel: (512) 439-3200
                                               Fax: (512) 439-3201

                                               Attorney for Plaintiff
cc:   via ECF filing

      Kaufman Borgeest & Ryan LLP
      120 Broadway
      New York, NY 10271
      bbaydala@kbrlaw.com
